Rombauee, P. J-.,
delivered a dissenting opinion.
I cannot agree with my associates on the point that this case involves the construction of the revenue laws of this state within the meaning of the constitutional clause giving to the Supreme Court exclusive appellate jurisdiction in such cases. I further hold that we are not warranted to transfer a case to the Supreme Court in opposition to the views of the circuit judge who granted the appeal to this court, and in opposition to the views and wishes of counsel who present it here, unless we have at least reasonable grounds to hold that the Supreme Court has exclusive appellate jurisdiction thereof.
The phrase in the constitution “involving the construction of the revenue laws of this state” is not equivalent in meaning with “questions affecting the revenue.” That has been decided by the Supreme Court.
My associates fail to point any part of the" revenue laws of the state which is sought to be construed in this proceeding. The opinion states “that the inquiry whether the remedy by seizure exists, meets us at the threshold of this proceeding.” That statement, however, is hardly warranted in view of the fact that neither of the parties claim that such remedy does exist, and in view of the further fact that the court does not point out any section of the statute under which it can be claimed.
We have repeatedly decided that this court will not consider itself deprived of its appellate jurisdiction on the ground that the case involves the construction of the constitution of the United States or this state, unless the constitutional question raised is fairly debatable. *86State v. Kaub, 19 Mo. App. 149; McCormick v. Railroad, 20 Mo. App. 65; Clarkson v. Guernsey Furniture Company, 22 Mo. App. 109. The question whether the remedy by seizure exists is, in view of the decisions in Brown v. Woody, Adm'r, 64 Mo. 551, and Bates County National Bank v. Owen, 79 Mo. 431, hardly debatable. Nor is the question debatable whether] the courts can supply a legislative omission by judicial construction in view of the decisions of this court to the contrary, in Hewitt v. Truitt, 23 Mo. App. 443, 447, and Taafe v. Ryan, 25 Mo. App. 563, 567.
While I am inclined to resolve any reasonable doubt on a question of conflicting jurisdiction in favor of the Supreme Court, I think we should not raise jurisdictional questions not raised by the parties themselves, and against their desire transfer a case to another court already overloaded with business, unless we have a clearer warrant for so doing than this controversy presents.